PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Application of 
Cox et al.
Application No. 15/969,460
Filed: 2 May 2018
For: COMPACT HINGED CASKET HANDLE
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition filed January 5, 2021, which is being treated as a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before December 28, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed September 28, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on December 29, 2020.  A Notice of Abandonment was mailed January 11, 2021.

The petition now satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Issue Fee Transmittal with payment of the issue fee of  $500, (2) the petition fee of $1,050 and (3) a proper statement of unintentional delay.

It is noted that petitioner listed $600 toward the payment of the issue fee.  The correct issue fee amount is the amount listed on the September 28, 2020 Notice of Allowance which is $500.  The Office has applied the $500 toward the payment of the issue fee.  The $1050 petition fee and $500 issue fee submitted on February 10, 2021 is unnecessary and the petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application.  If the person signing the instant petition desires to receive future correspondence regarding this application, the appropriate power of attorney or authorization of agent must be submitted.  



This matter is being referred to the Office of Data Management for processing into a patent.
 

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET